Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
In view of amended claims and remarks filed by applicant on 6/24/2022, in addition to Applicant’s remarks (see page 7) and further search.  Claims 1, 4-6, 9, 10, 14-16, 23 are allowed.
The following is an examiner’s statement of reasons for allowance:  
	Consider independent claims 1, 23, the best prior art found of record during the examination of the present application.
	In view of the present application, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  
	Per claim 1, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations determine a position of the user equipment according to the distance between the network side equipment and the user equipment and the angle of arrival of the uplink signal, wherein the processing circuitry is further configured to: calculate the distance between the network side equipment and the user equipment according to an angle of transmission of the uplink signal, an angle of transmission of the downlink signal, the angle of arrival of the downlink signal and the angle of arrival of the uplink signal, calculate a first error between a direction of an uplink transmission beam and a direction of a direct path between the user equipment and the network side equipment according to the angle of transmission of the uplink signal and the angle of arrival of the downlink signal, which is neither taught nor suggested by the prior art as a whole, either alone or in combination with the remaining claimed limitations.
	Per claim 23, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations calculating the distance between the network side equipment and the user equipment according to an angle of transmission of the uplink signal, an angle of transmission of the downlink signal, the angle of arrival of the downlink signal and the angle of arrival of the uplink signal, calculating a first error between a direction of an uplink transmission beam and a direction of a direct path between the user equipment and the network side equipment according to the angle of transmission of the uplink signal and the angle of arrival of the downlink signal; calculating a second error between a direction of a downlink transmission beam and the direction of the direct path according to the angle of transmission of the downlink signal and the angle of arrival of the uplink signal, which is neither taught nor suggested by the prior art as a whole, either alone or in combination with the remaining claimed limitations.
Claims 4-6, 9, 10, 14-16 are allowable based on their dependency on claim 1 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG A NGO/Primary Examiner, Art Unit 2645